Affirmed and Memorandum Opinion filed September 2, 2004








Affirmed and Memorandum Opinion filed September 2,
2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00063-CR
____________
 
DUANE GARCIA,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 263rd District
Court
Harris County,
Texas
Trial Court Cause No. 951,060
 

 
M E M O R A N D U M   O
P I N I O N
After a bench trial, appellant was convicted of assault of a
public servant and sentenced on January 26, 2004 to confinement for twenty-five
years in the Institutional Division of the Texas Department of Criminal
Justice.  Appellant filed a written
notice of appeal.  




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was delivered a
copy of the record to review but did not file a pro se response. 
We agree the appeal is wholly frivolous and without
merit.  Further, we find no reversible
error in the record.  A discussion of the
brief would add nothing to the jurisprudence of the State.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed September 2, 2004.
Panel consists of Justices Yates,
Edelman, and Guzman.
Do Not Publish C Tex. R. App. P. 47.2(b).